
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.37


[Qwest Letterhead]

May 8, 2002

Mr. Rich Baer
Senior Vice President, Deputy General Counsel

Dear Rich,

The purpose of this letter is to confirm our agreement regarding a retention
package for you in exchange for your continued employment at Qwest based on your
conversations with Drake and Ian last week.

1)Your base salary is revised from $285K to $325K per annum retro-effective to
April 1, 2002. This will be evident on your paycheck dated May 17th.

2)You are eligible to receive a cash retention bonus guaranteed at $926,250
which represents 18 months of base salary and bonus paid at target. This cash
retention bonus will be paid in three installments: You will receive one-third
of this payment, $308,750, in your May 17th pay check; one-third $308,750, in
your December 6th pay check and, the remaining balance, $308,750, in your
January 31, 2003 pay check. To qualify to receive an installment paycheck you
must be employed by Qwest on the date such payment is to be received, except
that in the unlikely event that the Company terminates your employment for
reasons other than cause, the entire balance due will be paid to you with your
final pay check. In addition, you would receive any severance benefits that you
may be entitled to as a result of your termination.

3)You will be granted 350K stock options at the market close price on the last
trading day of last month, April 30, 2002, which was $5.03 per share. These
options will vest over four years at 25% per year. The stock option agreement
for this grant will provide accelerated vesting in the event of change of
control and diminution (versus our typical language, which requires change of
control and termination in order to have accelerated vesting options.

If you agree with this document, please sign below and return this document to
via FAX 303/992-1632.

Sincerely,


/s/  IAN ZISKIN      
 
 
 

--------------------------------------------------------------------------------

    Ian Ziskin
EVP, Chief Human Resources Officer      

cc: Personnel File, D. Tempest, D. Colia

I accept the terms stated above:


/s/  RICH BAER      
 
 
 

--------------------------------------------------------------------------------

    Rich Baer Date    





QuickLinks


Exhibit 10.37

